Gamble, Judge,
delivered the opinion of the court.
1. The only question we are called upon to decide in the present case is, whether the admissions of McGary, in relation to the consideration of the bond declared upon, made while he was the owner of the bond, were admissible in evidence against the plaintiff, his assignee, when McGary himself was alive and present in court, and competent to testify.
The assignee of a bond obtains “ no greater title to, or interest in the bond than the person had from whom he acquired it.” “ The nature of the defence of the obligor is not changed by the assignment, but he may make the same defence against the bond or note in the hands of the assignee that he might have made against the assignor.” R. G. 191.
The admissions of the obligee in a bond, made while he was the owner of the instrument, are, beyond all question, competent evidence against his assignee, even when the assignor is present at the trial, and competent as a witness.
In regard to negotiable paper, actually negotiated before maturity, to a bona fide indorsee, the law is different; but we are not considering the case of such paper. There would be no ■profit in referring to the cases upon this question, as the law is beyond doubt. They are referred to in the notes to Phillips, 663.
*4072. The fact that McGary was sworn as a witness in this case, after tbe court bad rejected tbe evidence of bis admissions, does not cure tbe error. His admissions were competent evidence, whatever might be bis testimony on tbe trial, and the party was only driven to use him as a witness by tbe previous exclusion of the admissions.
Tbe judgment is reversed, and tbe cause remanded.